Name: Commission Regulation (EEC) No 2617/87 of 28 August 1987 determining the actual production of unginned cotton for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: production;  plant product
 Date Published: nan

 No L 248/ 16 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2617/87 of 28 August 1987 determining the actual production of unginned cotton for the 1986/87 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as amended by Protocol 14 of the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 2276/87 (2), and in particular Articles 7 and 8 thereof, Whereas Article 7 of Regulation (EEC) No 2169/81 states that actual production for each marketing year shall be determined every year, account being taken in particular of the quantities for which aid has been requested ; whereas application of this criterion gives the figure for actual production in the 1986/87 marketing year indi ­ cated below : HAS ADOPTED THIS REGULATION : Article 1 Production of unginned cotton , in the Member States of the Community is hereby determined at 947 800 tonnes for the 1986/87 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7. 1981 , p . 2. 0 OJ No L 209, 31 . 7. 1987, p . 5 .